In this case the petitioner, Jacques, has applied to this Court for writ of certiorari to review the judgment of the Circuit Court which was reviewed on writ of error by this Court and disposed of by our opinion filed therein on August 2, 1938 (133 Fla. 819, 183 So. 22), which opinion and judgment, after rehearing granted (134 Fla. 211, 183 So. 718) has been adhered to.
Since the questions which are sought to be presented by the proceedings in certiorari have been disposed of by our *Page 172 
opinion and judgment above mentioned, no useful purpose could be served by now issuing a writ of certiorari to review the same record.
Therefore, the petition is denied.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
BROWN and CHAPMAN, J.J., concur in the opinion and judgment.